DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/15/2022 after the final rejection of 01/21/2022 and the advisory action of 05/23/2022. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. Claims 1-5 have been amended a submission filed on 07/13/2022 while no claims have been cancelled or added in this submission. Thus, claims 1-5 remain pending for reconsideration by the Examiner and are examined below.

Response to Amendments

2.	The Examiner had suggested certain amendments to the claims in order to put the Application in condition for allowance. The Applicants agreed to the same and submitted a supplemental amendment on 07/13/2022. These amendments overcome the prior art of record in conjunction with their arguments submitted on 06/15/2022 and 07/13/2022. The instant claims therefore overcome the prior art of record are in condition for allowance. An interview summary about the above communication is attached along with this office action. 

Allowable Subject Matter

3.	The pending claims 1-5 are allowable over the prior art of record in view of the amendments presented by the Applicants and updated search. The Applicant’s arguments are also persuasive. The following is the examiner’s statement of the reasons for allowance: 

The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for providing improved sound output method within a vehicle based on the co-ordinate location of an on-board device requiring operation as per user’s voice command.

Most pertinent prior art:

Mohammad (U.S. Patent Application Publication # 2018/0190282 A1) in para 4 and figures 1-3, teaches spoken commands received inside a vehicle via a microphone. Para 63, teaches use of a speech recognition engine to recognize the spoken commands received via microphone inside the vehicle. Para 67, teaches providing auditory responses to the spoken command input. Para 26, teaches that the vehicle control system may also control the functional units in response to the spoken commands received at the microphone within the vehicle. Para 67, further teaches that the processing circuitry 12 may focus the sound in a localized fashion within one of the in-vehicle zones 30-36, or towards any particular e.g., predetermined, direction. The processing circuitry 12 may send multiple sound beams in different directions within the cabin of the vehicle 10. In some instances, in which the vehicle 10 is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry 12 may implement one or more of the above-described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin of the vehicle 10 uninterrupted. However, Mohammad fails to teach acquiring a target answer to a question indicated by a character string; acquiring control information for localizing speech of the target answer at position a coordinate value indicating a specific position of an onboard device in the vehicle that corresponds with the target answer and outputting the target answer by stereophonic sound using the control information.

DeLuca (U.S. Patent Application Publication # 2018/0288574 A1) in paragraphs 13-15 along with figures 1-2, teaches a method to provide notifications intended for a driver's mobile device to a trusted automobile passenger's mobile device. A sender has a sender's device which can be operated by a person or service (such as Twitter®) that sends a notification to a recipient's mobile device. This notification can be a text message or an application message (such as from Twitter®). The recipient is driving an automobile, with the first mobile device also in the automobile. In the same automobile a passenger's mobile device (second mobile device) is present. The first mobile device is configured to recognize when it is moving in an automobile and automatically routes the notification, without providing any indication to the recipient, to second mobile device. The passenger can then optionally, verbally inform the driver of the notification's contents. The passenger can also optionally respond to the sender directly with another notification or other form of communication including a phone call. The response from the second mobile device to sender's device can also include a message that the response is being sent on behalf of the driver. However, once again DeLuca fails to teach acquiring a target answer to a question indicated by a character string; acquiring control information for localizing speech of the target answer at position a coordinate value indicating a specific position of an onboard device in the vehicle that corresponds with the target answer and outputting the target answer by stereophonic sound using the control information.

Miller (U.S. Patent # 9769297 B2) in col. 1, lines 44-62 and figures 1-2, teaches a system for locating a personal communication device (PCD) in a vehicle. The system includes a controller that is configured to receive a first signal indicative of a location of at least one PCD in a vehicle and to determine whether the at least one PCD is located within one of a driver zone and a passenger zone. The driver zone corresponds to a location in the vehicle generally occupied by a driver and the passenger zone corresponds to a location in the vehicle generally occupied by at least one passenger. The controller is further configured to receive a second signal indicative of at least one occupant being positioned in at least one of the driver zone and the passenger zone and to store data corresponding to a modified driver zone that includes the driver zone and at least a portion of the passenger zone in response to determining that the at least one PCD is located in the driver zone and the second signal indicating that a first occupant is in the driver zone and a second occupant is not detected within the passenger zone. However, once again Miller fails to teach acquiring a target answer to a question indicated by a character string; acquiring control information for localizing speech of the target answer at position a coordinate value indicating a specific position of an onboard device in the vehicle that corresponds with the target answer and outputting the target answer by stereophonic sound using the control information.

Lyren (U.S. Patent Application Publication # 2019/0278552 A1) in paragraphs 38-40 figures 1-3, enables one user to select or control how and/or where the second user hears sound during an electronic communication. For example, a first user can select how the second user hears the sound as one or more of stereo sound, mono sound, and binaural sound. The first user knows in advance of the second user hearing the sound how the second user will hear the sound. As another example, the first user can select or control where the second user hears binaural sound. For instance, the first user selects a location where the sound will originate to the second user. The first user knows in advance of the second user hearing the binaural sound where the second user will hear or is hearing the sound. However, once again Lyren fails to teach acquiring a target answer to a question indicated by a character string; acquiring control information for localizing speech of the target answer at position a coordinate value indicating a specific position of an onboard device in the vehicle that corresponds with the target answer and outputting the target answer by stereophonic sound using the control information.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely a question answering method causing a computer to perform a reception process of receiving speech which is uttered in a vehicle; a generation process of generating a character string which is indicated by the speech based on speech recognition; a first acquisition process of acquiring a target answer to a question indicated by the character string; a second acquisition process of acquiring control information for localizing speech of the target answer at a coordinate value indicating a specific position of an onboard device in the vehicle that corresponds with the target answer and an output process of outputting the target answer by stereophonic sound using the control information.

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Hui (U.S. Patent Application Publication # 2015/0280677 A1), Bleacher (U.S. Patent # 9788118 B2), Visser (U.S. Patent Application Publication # 2006/0053002 A1), Osman (U.S. Patent Application Publication # 20130041648 A1), Watson (U.S. Patent Application Publication # 2016/0228771 A1), White (U.S. Patent Application Publication # 2005/0049002 A1). These references are included in the PTO-892 form attached along with this office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)